Case:16-03675-MCF7 Doc#:61 Filed:06/21/19 Entered:06/21/19 08:42:02                           Desc:
                               Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                                      DISTRICT 1


In re:                                                      Case No. 16-03675-MCF
         JOSE CELSO MARTINEZ ORTIZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        ALEJANDRO OLIVERAS RIVERA, chapter 13 trustee, submits the following Final
Report and Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The
trustee declares as follows:

         1) The case was filed on 05/06/2016.

         2) The plan was confirmed on 10/19/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/08/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 06/17/2019.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,291.07.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case:16-03675-MCF7 Doc#:61 Filed:06/21/19 Entered:06/21/19 08:42:02                                     Desc:
                               Page 2 of 5



Receipts:

       Total paid by or on behalf of the debtor             $14,444.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                  $14,444.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,368.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,152.90
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,520.90

Attorney fees paid and disclosed by debtor:                $132.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid          Paid
BANCO POPULAR DE PUERTO RICO   Unsecured      2,326.32           0.00         2,326.32           0.00        0.00
DEPARTMENT OF TREASURY         Unsecured           0.00          0.00            27.70           0.00        0.00
DEPARTMENT OF TREASURY         Priority            0.00          0.00           292.44           0.00        0.00
EASTERN AMERICA INSURANCE CO   Priority            0.00           NA               NA         549.60         0.00
INTERNAL REVENUE SERVICE       Unsecured            NA           0.00           228.38           0.00        0.00
INTERNAL REVENUE SERVICE       Priority             NA           0.00         2,484.35           0.00        0.00
INTERNAL REVENUE SERVICE       Priority             NA           0.00         2,484.35           0.00        0.00
INTERNAL REVENUE SERVICE       Priority          700.00          0.00         1,284.36           0.00        0.00
SCOTIABANK DE PUERTO RICO      Secured       13,156.85           0.00       13,156.85       9,373.50         0.00




UST Form 101-13-FR-S (09/01/2009)
Case:16-03675-MCF7 Doc#:61 Filed:06/21/19 Entered:06/21/19 08:42:02                              Desc:
                               Page 3 of 5



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $13,156.85          $9,373.50              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $13,156.85          $9,373.50              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $6,545.50               $0.00             $0.00
 TOTAL PRIORITY:                                          $6,545.50               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,582.40            $549.60              $0.00


Disbursements:

         Expenses of Administration                             $4,520.90
         Disbursements to Creditors                             $9,923.10

TOTAL DISBURSEMENTS :                                                                      $14,444.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 06/21/2019                             By:/s/ ALEJANDRO OLIVERAS RIVERA
                                                                Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
Case:16-03675-MCF7 Doc#:61 Filed:06/21/19 Entered:06/21/19 08:42:02                              Desc:
                               Page 4 of 5


16-03675-MCF                                             CERTIFICATE OF MAILING

The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail
or electronically sent to the parties listed below:

JOSE CELSO MARTINEZ ORTIZ
PO BOX 9316
CAGUAS, PR 00726-9316

SCOTIABANK DE PUERTO RICO
C/O FERNANDEZ COLLINS CUYAR AND PLA
PO BOX 9023905
SAN JUAN, PR 00902-3905

BANCO POPULAR DE PUERTO RICO
PO BOX 362708
SAN JUAN, PR 00936-2708

CLARO
PO BOX 360998
SAN JUAN, PR 00936-0998

INTERNAL REVENUE SERVICE
PO BOX 7317
PHILADELPHIA, PA 19101-7317

OPERATING PARTNERS CO LLC
PO BOX 194499
SAN JUAN, PR 00919-4499

PRTC AXESA
PO BOX 191225
SAN JUAN, PR 00919-1225

RODRIGUEZ FERNANDEZ LAW OFFICES PSC
PO BOX 71418
SAN JUAN, PR 00936-8518

SCOTIABANK DE PUERTO RICO
PO BOX 362649
SAN JUAN, PR 00936-2649

T-MOBILE
12920 SE 38TH ST
BELLEVUE, WA 98006-1350

EASTERN AMERICA INSURANCE CO
PO BOX 9023862
SAN JUAN, PR 00902-3862

INTERNAL REVENUE SERVICES
PO BOX 7346
PHILADELPHIA, PA 19101-7346


UST Form 101-13-FR-S (09/01/2009)
Case:16-03675-MCF7 Doc#:61 Filed:06/21/19 Entered:06/21/19 08:42:02      Desc:
                               Page 5 of 5



BANCO POPULAR DE PUERTO RICO
BANKRUPTCY DEPARTMENT
PO BOX 366818
SAN JUAN, PR 00936-6818

DEPARTMENT OF TREASURY
BANKRUPTCY SECTION (424 B)
PO BOX 9024140
SAN JUAN, PR 00902-4140

DEPARTMENT OF TREASURY
BANKRUPTCY SECTION (424 B)
PO BOX 9024140
SAN JUAN, PR 00902-4140

                                      /S/LUIS RENE GOMEZ
DATED: June 21, 2019                  OFFICE OF THE CHAPTER 13 TRUSTEE




UST Form 101-13-FR-S (09/01/2009)
